Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/17/2021. 
Claims 2-13 are pending and amended. 
Applicant amended claims 4, 10 to resolve previously raised issue relating to 35 USC 112(a). However, the amendment does not resolve the issue as described below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 2, 8, the originally filed specification fails to disclose “In case that the timer is associated with a first primary TAG (pTAG) configured for the MCG…; in case that the timer is associated with a second pTAG configured for the SCG…” 
Initially, Examiner notes that the remarks fails to describe where the amended subject matter are supported in the specification. The closest portion of the specification appears to be par. 0138-0144. However, this portion fails to disclose for example determining with the first pTAG is configured for MCG or second pTAG is configured for SCG. Claim 4, 10 recites similar limitations and therefore raises same issues. For example, identifying that the timer is associated with the first PTAG configured for the MCG in case that serving cell belongs to the MCG or similarly for SCG is not described in the specification.
Claims 3-7 and 9-13 are rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400) in further view of Blankenship (US-20150036666) and Kuo (US-20140293896).


identifying that a timer for uplink time alignment associated with the TAG expires ([0107, 110-114, 119, 122, 0124] and TABLE 1: determine that TAT for pTAG is expired); 
in case that the timer is associated with a first primary TAG (pTAG) configured for MCG  ([0124]: determine associated pTAG TAG#1 expires, Tag 1 refers to MCG as it groups the cells of primary cells), 
releasing a physical uplink control channel (PUCCH) and sounding reference signal (SRS) resources for all serving cells of the MCG, and determining all running timers for uplink time alignment for the MCG as expired ([0107, 110-114, 119, 122, 0124] and TABLE 1: clear any and all configured downlink assignments and uplink grants, the UE shall not perform any uplink transmission when TAT is not running, assume all TATs are expired); (SPEC at fig.12, [0144]: above and below clause appear to be mutually exclusive either/or); and 
in case that the timer is associated with a second pTAG configured for SCG ([0124-0125]: determine associated pTAG TAG#1 or TAG#2 expires, TAG2 refers to SCG as it groups the cells of secondary cell), 
releasing a PUCCH and SRS resources for all serving cells of the SCG ([0107, 110-114, 119, 122, 0124] and TABLE 1; [0115-0117]: determine that TAT for sTAG is expired; [0124]: TAG#1 and TAG#2 may be sTAG or pTAG), and determining all running timers for uplink time alignment for the SCG as expired ([0107, 110-114, 119, 122, 0124] and TABLE 1; [0115-0117]: determine that TAT for pTAG is expired; [0124]: TAG#1 and TAG#2 may be sTAG or pTAG, release all PUCCH/SRS).

However, Blankenship teaches where the UE communicates with at least one cell of a master cell group (MCG) associated with a first base station and at least one cell of a secondary cell group (SCG) associated with a second base station ([0053, 55, 61, 63]: UE has a connection with the MeNB and SeNB simultaneously), the method comprising: obtaining a timing advance command ([0043, 44, 65]) associated with a timing advance group (TAG) for the MCG or the SCG ([0043, 44, 65]); applying the timing advance command for the TAG ([0043, 44, 65]: timing advance command for a TAG received by UE and applied to TAG) … and the TAG corresponds to the MCG … and the TAG corresponds to the SCG ([0009, 10, 56, 57]: TAG corresponding to MeNB / SeNB; [0056]: pTAG contains PCell of MeNB and the PCell and Scell of SeNB) (wherein examiner takes official notice that an MeNB and SeNB by definition have associated MCG’s and SCG’s respectively as is commonly known in the art, see US-20140293896, [0143]) (SPEC at [0063] for definition: MCG is set of serving cells under control of MeNB, SCG is set of serving cells under control of SeNB)..
Thus, it would have been obvious to one of ordinary skill in the art to implement organize the network into MCG/pTAG/pCELL and SCG/sTAG/sCELL, taught by Blankenship, into the LTE communication network, taught by Lee, in order to implement macro-networks and smaller networks according to a well-known and pre-defined technological standard. In addition it would have been obvious to combine Blankenship and Lee in a known manner to obtain predictable 

As to claims 3, 9: Lee teaches the method of claim 2, 8, further comprising: flushing all hybrid automatic repeat request (HARQ) buffers for all serving cells of the SCG ([0007, 0094, 115-117] TABLE 1: flush all HARQ buffers associated with SCell).

As to claim 4, 10: Lee teaches the method of claim 2, 8. 
Lee may not explicitly teach wherein identifying that the timer for uplink time alignment associated with the TAG  expires further comprises: identifying whether a serving cell on which the timing advance command is received belongs to the MCG or the SCG; identifying that the timer is associated with the first pTAG configured for the MCG in case that the serving cell belongs to the MCG; and identifying that the timer is associated with the second pTAG configured for the SCG in case that the serving cell belongs to the SCG.  However, Blankenship teaches wherein identifying that the timer for uplink time alignment associated with the TAG expires further comprises: identifying whether a serving cell on which the timing advance command is received belongs to the MCG or the SCG (fig.4, fig.5, [0009, 10, 56, 57]); identifying that the timer is associated with the first pTAG configured for the MCG in case that the serving cell belongs to the MCG (fig.4, [0009, 56, 57]: PCell of MeNB corresponding to TAG); and identifying that the timer is associated with the first pTAG configured for the SCG in case that the serving cell belongs to the SCG (fig.5, [0010, 56, 57]: PCell & Scell of SeNB belonging to a TAG).


As to claims 5, 11: Lee teaches the method of claim 2, 8, further comprising: in case that the timer is associated with a secondary TAG, releasing a PUCCH and SRS resources for all serving cells belonging to the TAG ([0115]: a TAT for sTAG expires then flush HARQ, release PUCCH/SRS resources for all serving cells in UE).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400), Blankenship (US-20150036666) in further view of Park (US-20150334763).
As to claim 6, 12: Lee teaches the method of claim 2, 8.
Lee may not explicitly teach further comprising stopping an uplink transmission on serving cells except a random access preamble transmission in case that the timer is not running.  However, Park teaches further comprising stopping an uplink transmission on serving cells except a random access preamble transmission in case that the timer is not running ([0077]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RA preamble exceptions for TAT expiration, taught by Park, into the communication system, taught by Lee, in order to implement features of a pre-defined and well-known communications standard. In addition it would have been obvious to combine Lee and Park in a known manner to .

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400), Blankenship (US-20150036666) in further view of Park (US-20100074202).
As to claim 7, 13: Lee teaches the method of claim 2, 8, wherein applying the timing advance command further comprises starting the timer for uplink time alignment ([0107, 119]: UE starts TAT timer when UE receives TAC), wherein the timing advance command is a first timing advance command ([0107, 119]: UE starts TAT timer when UE receives TAC).
Lee may not explicitly teach and wherein the timer expires in case that a second timing advance command is not received while the timer is running.  However, Park teaches and wherein the timer expires in case that a second timing advance command is not received while the timer is running ([0110, 119]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TAC, taught by Park, into the communication system, taught by Lee, in order to implement features of a pre-defined and well-known communications standard. In addition it would have been obvious to combine Lee and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

As Lee discloses in par. 0124, it discloses at grouping of three cells into tag 1 and tag 2. It further describes that each of tags can be either pTAG or sTAG. In other words, the assignment of pTAG of sTAG is not significant and replacing of sTAG with pTAG is obvious variation of the invention of Lee. Additionally, Lee in par. 0124, discloses that cell 3 can be secondary cell, or from secondary eNB (SeNB), and therefore forms a SCG. Par. 0124 further describes assigning pTAG or sTAG to cell 3. Therefore, Lee explicitly discloses that cell 3 which belongs to SCG or SeNB, can be assigned pTAG. 
Arguendo, even assuming that Lee failed to disclose this feature, Examiner respectfully notes that Blankenship discloses this feature. Specifically as described by USP 20140293896, MCG is referred to cells grouping of MeNB and SCG refers to cell grouping of SeNB. Blankenship discloses grouping of cells from SeNB and assigning it a pTAG. See for example par. 0056. Therefore, Blankenship discloses a pTAG being configured for an SCG. 
Applicant further argues that lee only configured 1 pTAG and therefore lee does not perform the step of identifying whether a TAG is for MCG or the SCG. Examiner disagrees. 
Examiner first notes that Applicant is assuming that there are multiple pTAGs recited in the claim. This is an error. The claim is clear in stating that one of the two things happen but not both. Therefore, a pTAG is either associated with MCG or SCG and it performs steps once the 
	With respect to Blankenship, Applicant argues that because it discloses that cells included in one pTAG are the Pcell of the MeNB and the PCell and Scell of the SeNB, it is therefore associated with MCG and SCG. This argument is not persuasive based on the discussion above. In other words, the grouping also includes cells from SeNB and therefore includes SCG as well. 
	As such, Applicant arguments are not persuasive and rejection of the claims are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466